       Case 1:20-cv-03127-SAB               ECF No. 104-1           filed 11/01/20            PageID.2941 Page 1 of 1


NETOPS Summary Report for "Plant All Clear Political/Election/Yard Mail Certification" from 10/31/2020 to 10/31/2020 for
"WESTERN | WESTSHORE | All ZIP Codes"
                         MPOO or        Facility                  No                          Non-
Area        District                                 Total Count                 Incomplete                   Certified       % Certified
                         ZIP            Name                      Response                    Compliant
                                        Milwaukee
WESTERN     Westshore           53154   Priority                1            0            0               0               1           100
                                        Annex
                                        Milwaukee
WESTERN     Westshore           53203                           1            0            0               0               1           100
                                        P&DCf
                                        Madison
WESTERN     Westshore           53714                           1            0            0               0               1           100
                                        P&DC
WESTERN     Westshore           54303   Green Bay               1            0            0               0               1           100
WESTERN     Westshore           54474   Wausau                  1            0            0               0               1           100
                                        Oshkosh
WESTERN     Westshore           54903                           1            0            0               0               1           100
                                        Main Office
                                        Chicago
WESTERN     Westshore           60007   Metro                   1            0            0               0               1           100
                                        Priority Hub
WESTERN     Westshore           60095   Palatine                1            0            0               0               1           100
                                        Chicago
WESTERN     Westshore           60130                           1            0            0               0               1           100
                                        NDC
                                        Carol
WESTERN     Westshore           60199                           1            0            0               0               1           100
                                        Stream
                                        Bedford
WESTERN     Westshore           60499                           1            0            0               0               1           100
                                        Park P&DC
WESTERN     Westshore           60599   Fox Valley              1            0            0               0               1           100
                                        JT Weeker
WESTERN     Westshore           60688                           1            0            0               0               1           100
                                        ISC
WESTERN     Westshore           60699   Chicago                 1            0            0               0               1           100
                                        Peoria, Il
WESTERN     Westshore           61601                           1            0            0               0               1           100
                                        P&DF

NETOPS Summary Report for "All Certificates" from 10/31/2020 to 10/31/2020 for "EASTERN | LAKESHORES | 48101 | Detroit NDC"
                       MPOO or         Facility                  No                       Non-
Area      District                                  Total Count              Incomplete               Certified   % Certified
                       ZIP             Name                      Response                 Compliant
EASTERN   Lakeshores           48101 Detroit NDC               1           0           0            0           1          100

NETOPS Summary Report for "All Certificates" from 10/31/2020 to 10/31/2020 for "EASTERN | LAKESHORES | 48233 | Detroit"
                       MPOO or         Facility                  No                       Non-
Area      District                                  Total Count              Incomplete               Certified   % Certified
                       ZIP             Name                      Response                 Compliant
EASTERN   Lakeshores           48233 Detroit                   1           0           0            0           1          100
